SENTENCIA
El recurrido Juan Abarca Portilla impugnó ante el Trir bunal Superior unas deficiencias que le notificó el Secretario de Hacienda para los años 1946 a 1952, y que surgieron al atribuirle dicha . f uncionario al contribuyente los ingresos ¡que tuvieron dos fideicomisos establecidos por Abarca a favor de sus dos hijas menores de edad. Contra la sentencia que .anuló las deficiencias se interpuso el presente recurso de apelación'. 
. ■ 1. Como en- la escritura constitutiva de los fideicomisos el fideicómi tente Abarca renunció el usufructo que le. con-fiere la ley sobre los bienes de sus hijas menores, no puede •incluirse en su: declaración individual las ganancias y utili-'^ádés producidas,, por los. fideicomisos. Roig v. Srio. de Hacienda, 84 D.P.R. 147 (1961); cfr. Serrallés Galiano v. Srio. de Hacienda, 84 D.P.R. 11 (1961); Alvarez v. Secretario de Hacienda, 80 D.P.R. 16 (1957). 
“:V* 2: Examinados'detenidamente los términos de constitu-ción de los fideicomisos, tampoco puede sostenerse la aetua-•ción ''administrativa' bajó la's ■ disposiciones de las secciones 'I5'ta)y 20:(g;) 'y '20(h) de lá Ley. de Contribución.sobre *891Ingresos ele ■ 1924, 13 L.P.R.A. sec's. 694 (a)',' 699(g) y 699(h). Los hechos del presente caso son'-sustaneialmenté idénticos a los que consideramos en Boscio v. Srio. de Hacienda, 84 D.P.R. 412 (1962). A lo allí expuesto en cuanto a. los principios de ley aplicables nada tenemos que añar dir. 
Es conveniente aclarar que en el caso de Boscio sostu-vimos la inclusión en el ingreso bruto del contribuyente de aquellas cantidades que no se acumularon ah coraras y ’que, a discreción del fiduciario, se entregaron a los- fideicomisa-rios, porque “en cuanto a estas cantidades específicas se refiere no puede eliminarse la posibilidad de que se utilicen para cubrir atenciones de los menores”, especialmente “en ausencia de prueba de que no se utilizaron para ello”. Indi-camos además correspondía al contribuyente' establecer ’que, aunque sus hijos recibieron esta parte de los ingresos del fideicomiso, cumplió la obligación de alimentar que le impone la ley con sus bienes o ingresos personales. Precisamente en el presente caso se estableció satisfactoriamente que “en la educación, cuidado y mantenimiento de las beneficiarías, los ingresos de los fideicomisos no han sido utilizados”, que “nunca [se] ha[n] repartido beneficios o ingresos de esos fideicomisos a las hijas del demandante”, y que “las líijas menores del demandante han seguido mánteriiéndose y vi-viendo, desde 1942, en el mismo nivel social' sostenido por la familia antes del establecimiento de los fideicomisos”. 1 
En cuanto a la mera posibilidad de que los fondos puedan ser utilizados de acuerdo con los términos del. fideicomiso para cubrir las atenciones de las menores “si se diese el caso de que las beneficiarías- o fideicomisarias, antes de llegar a su mayoría de edad, quedasen huérfanas, sin otros medios de fortuna, o sin ingresos suficientes- para s,u .manteni-’ miento”, este solo hecho no autoriza la inclusión-de-los-ingre* sos del fideicomiso en la declaración del’ contribuyente aun cuando adoptáramos la interpretación qué dé' dicha cláusula. *892se propone el Secretario en su alegato,(1) ya que la opinión de Helvering v. Stuart, 317 U.S. 154 (1942) no puede leerse haciendo completa abstracción de los hechos allí envueltos, ni tampoco desvinculada de decisiones posteriores que interpre-taron su alcance. Véanse, Hamiel's Estate v. Commissioner, 253 F.2d 787 (C.A. 6, 1958) ; Hopkins v. Commissioner, 144 F.2d 683, 692 (C.C.A. 6, 1944); Commissioner v. Katz, 139 F.2d 107 (C.C.A. 7, 1943).

Se confirma la sentencia dictada por el Tribunal Superior, Sala de San Juan, en 6 de junio de 1958.

Así lo pronunció y manda el Tribunal y firma el señor Juez Presidente.
(Fdo.) Luis Negrón Fernández, Juez Presidente.
Certifico: (Fdo.) Ignacio Rivera,

Secretario.


1 O Claramente los' fideieomitentes intentaron proveer para el caso tínico de la orfandad de sus hijas bien sin otros medios de fortuna o sin medios suficientes, y en tal caso no existiría obligación de los padres de alimentar, pues la misma cesa con la muerte del alimentante.